Case 1:18-cv-01330-RGA Document 181 Filed 03/08/21 Page 1 of 1 PageID #: 12580




March 8, 2021                                                                   Gregory F. Fischer
                                                                                Direct Phone 302-295-2017
                                                                                Direct Fax   302-358-2307
VIA ECF                                                                         gfischer@cozen.com


Hon. Richard G. Andrews
United States District Court,
District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 9, Room 6325
Wilmington, DE 19801-3555

Re:    Adams, et al. v. Klein, et al., Case 1:18-cv-01330-RGA (D. DE)

Dear Judge Andrews:

As you know, we represent the Plaintiffs in the above-referenced securities fraud action against
pro se Defendant John H. Klein. We met and conferred with Mr. Klein, and write jointly with him
in response to the Court’s February 25, 2021 Order In Regard to Trial (D.I. 180).

The parties have agreed to waive their respective jury demands and proceed with a bench trial
beginning on April 5, 2021, or as soon in April as the Court is available. Every party and
anticipated non-party witness is available to appear in person, and there will be no need for remote
testimony at trial.

The parties thank the Court for its attention to this matter.

Respectfully,

/s/ Gregory Fischer

By:    Gregory F. Fischer (No. 5269)

CC:    All Counsel of Record (via email service)
       John H. Klein, Pro Se Defendant (via email)




 LEGAL\51267744\1


                            1201 North Market Street Suite 1001 Wilmington, DE 19801
                         302.295.2000   888.207.2440     302.295.2013 Fax     cozen.com
